Citation Nr: 9935967
Decision Date: 12/29/99	Archive Date: 02/08/00

DOCKET NO. 97-09 984A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for the residuals of frostbite to
the feet.

REPRESENTATION

Appellant represented by: Kenneth B. Mason, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

REMAND

The veteran served on active duty from December 1945 to November
1948.

This appeal arose from a December 1995 rating decision of the
Montgomery, Alabama, Department of Veterans Affairs (VA), Regional
Office (RO), which denied entitlement to the requested benefit. In
October 1996, the veteran testified at a personal hearing at the
RO; in February 1997, the decision to deny the claim was confirmed.
A rating action was issued in March 1998 which also continued the
denial of the benefit sought. This case was remanded by the Board
of Veterans' Appeals (Board) in March 1998. Following compliance
with the remand, the RO issued a rating action in May 1998 which
continued to deny entitlement to service connection for the
residuals of frostbite to the feet. In August 1998, the Board
issued a decision which denied entitlement to service connection.

On July 9, 1999, a Joint Motion for Remand was filed, which
requested that the August 1998 Board decision be vacated and
remanded for additional development. On July 14, 1999, the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court"), issued an order that granted the Joint
Motion for Remand; the August 1998 Board decision was vacated and
was returned to the Board for development consistent with that
order. A copy of the Joint Motion for Remand and the Court's Order
have been placed in the claims file.

A review of the record indicated that only the veteran's
examination performed at the time of separation from service is in
the claims folder. The Joint Motion for Remand stated that no
search was conducted for the veteran's service medical records or
for his service and personnel records. The Court agreed. Therefore,
it is determined that an exhaustive search for these records should
be undertaken before a final determination as to the veteran's
claim can be made.

The record also indicated that the veteran is in receipt of Social
Security Administration benefits. The Joint Motion for Remand had
indicated that these records should be obtained prior to final
adjudication, and the Court agreed. See Murincsak v. Derwinski, 2
Vet. App. 363 (1992). Therefore, these records should be associated
with the claims folder.

2 -

Under the circumstances of this case, it is found that additional
assistance would be helpful, and this case will be REMANDED to the
RO for the following:

1. The RO should contact the National Personnel Records Center and
request that a search be conducted for the veteran's service
medical records, service and personnel records. All efforts and
their outcome should be fully documented in the claims folder.

2. The RO should obtain from the Social Security Administration the
records pertinent to the appellant's claim for Social Security
disability benefits as well as the medical records relied upon
concerning that claim. The Administrative Law Judge's decision
should also be obtained and associated with the claims folder.

3. Once this development has been completed and any records
obtained have been associated with the claims folder, the RO should
re-adjudicate the veteran's claim for service connection for the
residuals of frostbite to the feet. If the decision is adverse to
the veteran, he and his representative should be provided with a
supplemental statement of the case, and an opportunity to respond.

4. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented.

3 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutcherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have-, been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 -


